Hocker, J.
(concurring). — I concur in the conclusion of Chief Justice Shackleford that there is no reversible error in this record. In regard to the special plea filed June 4th, 1906, my opinion is that it is not responsive to the declaration, and is, therefore, bad. The fourth ground of the demurrer thereto is “that the contract and agreement set up do not relate to injuries inflicted by or through the negligence of the defendant, or any of its employes.” If uncertainty occurs in a pleading it will be construed against the pleader. Hooker v. Johnson, 10 Fla. 198; Herrin v. Brown, 44 Fla. 782, 33 South. Rep. 522, or if the language of a pleading be ambiguous, that is, if the meaning of the words be equivocal, and two meanings present themselves, the pleading should be construed most unfavorably to the party pleading. 4 Ency. Pl. & Pr. 759. The plea in setting out the contract states “that the acceptance of benefits for injuries should operate as a release and discharge and satisfaction of all claims against the defendant company * * * for damages arising from or growing out of any injuries that might be received by the said plaintiff; * * * that said contract of membership (in the relief department) in no way limited the time in which benefits should be paid thereunder, but specifically provided that payment for each day of disability classed as due to accident for a' period not longer than fifty-two weeks as follows,” &c. It then proceeds to state that after his injury the plaintiff elected to receive the benefits of medical and surgical treatment by reason of his membership in said relief *428department and that he was paid $8.50 on account of his injuries on or about the 20th of February, 1905, “which was the benefit rate to which the plaintiff was entitled as a member under the rules and regulations of said relief department,” and that the relief department paid for surgical attendance, board and dressing plaintiff’s injuries $100.00. The plain inference from the allegations are that these benefits which the plaintiff received were those which are provided for disability due to accident. This much at least is certain, that there was a. classification of benefits., and that one of those benefits is classed as “due to accident,” and that the benefits which it is alleged the plaintiff received could have naturally been received by him, if he had been injured accidentally. I think it is also perfectly clear that an accidental injury is usually in law a very different thing from a negligent injury. 1 Am. & Eng. Ency. Law (2nd ed.) 272 et seq.; 1 Cyc. 227. Iñ section 1122, 2 Page on Contracts, it is said: “If terms of a contract appear on their face to be inserted for the benefit of one of the parties, he will be considered as having inserted such terms and as having chosen the language thereof. Any ambiguity in such language is therefore to 'be construed more strongly against the party making use of such language.” It is plain that every term used in the contract set up in the plea which is intended to relieve the defendant company from liability is for its benefit. An accidental injury should not therefore be construed to embrace a negligent injury and particularly so when there is an entire absence of direct averment, as is the ease with this plea, that the plaintiff ever at any time agreed or contracted that if he was injured by the negligence of the defendant company his' acceptance of the benefits which came under the class “due to accident” should release the defendant company from liability for its negligence. I have given *429the very voluminous plea careful reading, and I can discover no such averment, nor is there any direct averment that the plaintiff contracted that all sorts of injuries, accidental, negligent, malicious, self inflicted and what not, should each receive the benefits due to disability by accident. In other words the phrase “due to accident” has no more comprehensive meaning in this plea than it ordinarily has. It seems to me that to arrive at any other conclusion, one must rely upon dubious inference and argumentation, instead of averment, and must also ignore the rules of construction before referred to.